DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on February 28, 2022 for the patent application 16/306,999 originally filed on December 4, 2018. Claims 1 and 11 are amended. Claims 4-6 and 12-15 are canceled. Claims 1-3, 7-11, and 16-19 remain pending. The first office action of July 2, 2021 and second office action of January 5, 2022 are fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant has amended claims 1 and 11 to overcome the outstanding rejections under 35 USC 112. While the changes are sufficient to overcome the 35 USC 112 rejections for claims 1-3, 7-10, and 16, they are not sufficient to overcome the 35 USC 112 rejections for claims 11 and 17-19. Therefore, the 35 USC 112 rejections of claims 1-3, 7-10, and 16 are withdrawn, but the 35 USC 112 rejections for claims 11 and 17-19 are maintained for the reasons set forth below. A new 35 USC 112 rejection applies to claim 10 in this office action, as addressed below.
The Applicant’s amendments are also insufficient to overcome the outstanding 35 USC 101 rejections. Therefore, the 35 USC 101 rejections are maintained for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 11, and 16-19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites “a display screen” and “the display screen.” However, it is unclear if this is intended to be the same or different from “a screen of a display,” as recited in claim 1. If the “display screen” is intended to be the same as the “screen of a display,” the Applicant must amend the claims for consistency of terminology. If they are intended to be different screens, the Applicant should note the fact in the response so that the clarification is a part of the record.
Claim 11 recites “a screen of a display.” However, it is unclear if this is intended to be the same or different from “a display screen,” as recited earlier in claim 11. If the “screen of a display” is intended to be the same as the “display screen,” the Applicant must amend the claims for consistency of terminology. If they are intended to be different screens, the Applicant should note the fact in the response so that the clarification is a part of the record. Claims 17-19 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 11.
It is further noted that claim 16 recites “the screen,” which appears to refer to “a screen of a display” in claim 11. If the Applicant changes “a screen of a display” in claim 11, claim 16 must also be amended to reflect the changes.
Claim 11 recites the limitation “the waveform.” The limitation “a time-series waveform signal” is originally introduced earlier in claim 11. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the time-series waveform signal”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 11. Therefore, claim 11 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 17-19 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 11.
It is noted that claims 17-19 are dependent upon claim 11, but separately recite “a waveform” and “the waveform.” If these limitations are intended to be the same as the “time-series waveform signal” of parent claim 11, they must be amended to recite “a time-series waveform signal” or “the time-series waveform signal” as appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 17-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 11 is directed to “a finger exercise training system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “finger exercise training,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “detect a position and motion of the finger as a user performs a finger exercise, 
measure the finger exercise and obtain measured data from the finger exercise performed by the user, the measured data is data from the finger exercise including movements of the fingers of the user and is a time-series waveform signal, 
determine analysis evaluation data based on the measured data of the finger exercise, the analysis evaluation data containing respective evaluation values of a plurality of index items, each index item is related to an exercise function of a user, 
generate a training menu based on the analysis evaluating data, the training menu indicating one or more training tasks for the finger exercise to be completed by the user, 
display the training menu to the user, 
wherein each index item includes an amount of exercise, an endurance, rhythmicity, cooperativeness of both fingers, and marker trackability, 
storing a plurality of training items that respectively correspond with the plurality of index items and indicate one or more training tasks for improving the respective index items, the training items include an exercise task to perform finger tapping in accordance with teaching information, stimulation, or marker tracking, 
wherein the training items include, as parameters, pace, duration time, and a hand to be used, the parameters having respective parameter values, 
select a plurality of index items, which include an index item whose evaluation value is relatively low among the evaluation values based on a predetermined condition, 
select a plurality of training items associated with the selected index items, 
generate the training menu for improving the selected index items by using the selected training items, and 
when the training menu is generated, generate a combination of the selected training items based on a first combination depending upon a permutation of the selected training items or a second combination that is not dependent upon a permutation of the selected training items, and generate the training menu including plural kinds of training that correspond to the first combination of the training items or the second combination of the training items, 
wherein the plural kinds of training in the training menu are arranged and displayed in an order from training of a single training item for improving a single index item to training of a plurality of training items for improving the first combination or the second combination of a plurality of index items, 
display the training menu, 
wherein during the training of the finger exercise, display a region for arranging the finger of the user, 
detect a contact state or an approach state of the finger against the region during the finger exercise to measure the waveform, and calculate one or more feature amounts from data on the waveform, and calculate the evaluation values of the index items from the one or more feature amounts.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a touch panel,” “a display screen,” “a touch sensor,” “a processor,” “a memory,” “a screen,” and “a display,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “finger exercise training,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a touch panel,” “a display screen,” “a touch sensor,” “a processor,” “a memory,” “a screen,” and “a display,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 17-19 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 17-19 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claim 11.
Therefore, claims 11 and 17-19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1-3 and 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art of record most similar to the instant claimed invention is Friedman et al. (US 2013/0060166). Friedman discloses a device and method for providing hand rehabilitation and assessment of hand function. However, Friedman does not appear disclose at least the limitations concerning a time-series waveform signal, providing a training menu, the specific index items tracked, and specific training items provided to the user for finger exercise. None of the cited prior art references of record, alone or in combination, are found to teach or render obvious at least these limitations.

Response to Arguments
The Applicant’s arguments filed on February 28, 2022 have been fully considered.

With respect to the 35 USC 101 rejection of claims 11 and 16-19, the Applicant respectfully argues “the claimed touch panel including a touch sensor configured to detect a position and motion of the finger on the display screen as a user performs a finger exercise is not merely insignificant extra-solution activity to the alleged abstract idea. Rather, the touch panel including the touch sensor configured to detect a position and motion of the finger on the display screen is a central and non-trivial activity to obtain the measurement data itself. Additionally and for the same reasons the touch panel including the touch sensor configured to detect a position and motion of the finger on the display screen do more than generally link the use of a judicial exception to a particular technological environment or field of use.”
The Examiner respectfully disagrees. The claimed touch panel including touch sensor are used in their generic capacity. The actions performed by the finger exercise training system may be performed manually by a human without aid of a computing device. The actions mainly involve observation and analysis of finger movements that do not require any particular machine to perform. That is, the claimed invention merely implements the abstract idea of finger exercise training, which can be performed without a computing device, on a general purpose touch-screen computing device.

The Applicant further respectfully argues that “claim 11 is not directed to a mental process… and therefore not directed to an abstract idea… In contrast to Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)), the invention set forth in claim 11 does more than collect information, analyze it, and displaying certain results of the collection analysis. Rather, claim 11 positively sets forth the touch panel and sensor to to detect a position and motion of the finger on the display screen as a user performs a finger exercise, and then gathers data which is the result of measuring the motion of the finger while the user performs the exercise.”
The Examiner respectfully disagrees. A mental process is defined in the MPEP as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion).” As discussed above, the actions described in the claims may be performed without a computing device via observation of a user’s finger tapping motions and charting of the data that was observed. While a computing device is not required for performing these actions, the use of a generic touch panel as a tool makes the data collection and analysis easier and faster. However, using a computing device as a tool to perform actions easier and faster does not disqualify the invention from being a mental process. The MPEP is clear in stating that “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea,” and that “Claims can recite a mental process even if they are claimed as being performed on a computer.” (MPEP 2106(a)(2)). 
Regarding the Electric Power Group case, the MPEP summarizes as “A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid,” and provides it as an example of “product claims reciting mental processes” in MPEP 2106.04(a)(2)(D). Similarly, the instant claims recite monitoring finger motions and assessing the data collected in monitoring the finger motions. The system uses generic components to collect, analyze, and display the data from a user performing finger motions. This is unlike independent claim 1, which was found to be patent-eligible under 35 USC 101. Claim 1 positively recites “a pair of magnetic motion sensors configured to be worn by respective fingers of the user,” which is not considered to be a generic computer component.
The Applicant also respectfully points out that “claim 11 sets forth generating a training menu based on the analysis evaluating data, the training menu indicating one or more training tasks for the finger exercise to be completed by the user.” However, these limitations amount to displaying menu options to the user which also falls under mental processes and is considered to be insignificant extra-solution activity. MPEP 2106.05(g) provides an example from the Electric Power Group case stating that “[s]electing information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display” is an example of “[s]electing a particular data source or type of data to be manipulated” that “the courts have found to be insignificant extra-solution activity.”

The Applicant further respectfully argues that “claim 11 is not directed to… a method of organizing human activity and therefore not directed to an abstract idea.”
The Examiner respectfully disagrees. The “certain methods of organizing human activity” category of abstract ideas encompasses “managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).” As discussed above, when the steps of the instant claims are performed manually without the use of a computing device, they are performed by a person making finger motions and another person to observe the finger motions, analyze them, and provide the results. These actions fall under either “teaching,” “following rules or instructions,” or both, and can thus be considered as certain methods of organizing human activity.

Therefore, the Applicant’s arguments are not found to be persuasive and the 35 USC 101 rejection of claims 11 and 16-19 is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsuji et al. (US 2010/0106060) Method of estimating finger-tapping force
Valero-Cuevas et al. (US 2010/0228156) Dexterity device
Sivak et al. (US 2012/0157263) Multi-user smartglove for virtual environment-based rehabilitation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715